Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments to claims 10, 19, and 20 are accepted as overcoming the objections and the rejections under 35 U.S.C. 112(b) of the first Office Action.
Applicant’s arguments filed 23 May 2022 have been fully considered but they are not persuasive. The applicant asserts that Hasan does not teach column lines configured to receive inputs according to an input vector and row lines configured to deliver outputs, arguing that in Hasan, the inputs are received on row lines and the outputs are produced on column lines. However, the naming of “rows” and columns” is merely a convention. If fig. 3 of Hasan is rotated 90 degrees, then the inputs would be on column lines and the outputs would be on row lines. What matters is that the two sets of lines are perpendicular to each other. This is exactly what Hasan teaches. The applicant also argues about the dual crossbar configuration of Hasan, but this is irrelevant. Hasan may include additional elements that are not recited by claim 1, but Hasan does teach everything that is recited by claim 1.
The applicant further argues that Hasan does not teach the output representing a dot product of the input vector and the weights stored in the memory cells coupled to the row line, asserting that Hasan instead teaches a cross product. The examiner disagrees with the applicant’s interpretation of Hasan. In equation 1, cited by the applicant’s remarks, Hasan multiplies the weight matrix wi-r by an input vector u(t), producing output vector x(t). Multiplying a matrix times a vector to produce a vector is a dot product operation, not a cross product operation. Nowhere in Hasan is there any mention of the term “cross product.” A dot product is the standard method of multiplying weights by inputs, and this is the operation that Hasan performs. Although Hasan uses the symbol “x” to represent the multiplication, there is no suggestion that this symbol indicates a cross product. The text description of section III. A. also supports the interpretation of the equation as a dot product: “Input signals, u(t), are represented by voltage signals applied to horizontal blue lines. This voltage signal is multiplied by the memristor conductances (yellow memristors) and corresponding currents are collected at the bottom of the vertical gray lines. Currents are then converted by means of the summation amplifier (orange blocks) to voltage signal x(t) . . .” The structure of the crossbar array, which multiplies each input by a corresponding weight and the sums the results, supports a dot product operation, not a cross product operation.
The applicant additionally argues that Hasan’s random initialization of the weight values does not teach setting the weights to non-zero values in at least one of the memory cells in a diagonal of the crossbar array. However, random initialization teaches more than merely the suggestion that it is possible to set weights to values other than zero. When initializing weights on the diagonal to random values, the probability that all of them will be set to zero is vanishingly small. It is therefore inherent in a randomly initialized system such as that of Hasan that some—in fact nearly all—of the weights on diagonal cells will be set to non-zero values.
Claims 10 and 19 include limitations similar to those of claim 1, so the same reasoning applies as to how Hasan teaches the similar limitations. The examiner also notes that Madhavaraj teaches setting weights according to a Gaussian distribution without regard for the position of weights in the matrix (i.e. on the diagonal or not on the diagonal). So Madhavaraj further teaches setting weights to non-zero values in at least one of the memory cells in a diagonal.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassan, Amr M., Hai Helen Li, and Yiran Chen (“Hardware implementation of echo state networks using memristor double crossbar arrays,” 2017 International Joint Conference on Neural Networks (IJCNN). IEEE, 2017; hereinafter “Hassan”).
Regarding Claim 1, Hassan teaches an apparatus for processing a matrix of weights (p. 2171, section I and fig. 1), the apparatus comprising:
a recursive neural network comprising a crossbar array, the crossbar array comprising a plurality of row lines, a plurality of column lines, and a plurality of memory cells each coupled between a respective combination of one of the row lines and one of the column lines (pp. 2173-2174, section III. A. and fig. 3. P. 2172, first full paragraph and p. 2173, section III. A., second paragraph describe the neural network as being recurrent, which is a type of recursive neural network), wherein:
the plurality of memory cells are configured to store the matrix of weights (p. 2173, section III. A),
the column lines are configured to receive inputs according to an input vector (pp. 2173-2174, section III. A. and fig. 3), and
each row line is configured to deliver an output representing a dot-product of the input vector and the weights stored in the memory cells coupled to the row line (pp. 2173-2174, section III. A. and fig. 3); and
a controller configured to set the weights to non-zero values in at least one of the memory cells in a diagonal of the crossbar array (p. 2174, section III. B—the weights are randomly initialized, indicating that at least some memory cells in a diagonal will be set to non-zero values).
Regarding Claim 2, Hassan teaches the controller is further configured to adjust values of the weights in at least one of the memory cells in the diagonal of the crossbar array during operation of the recursive neural network (p. 2171, section I and p. 2174, section III. B—weights are capable of online updating {i.e. during operation), and are updated during training operations of the recursive neural network).
Regarding Claim 3, Hassan teaches each of the memory cells in the diagonal of the crossbar array includes a memristor that fades to a zero value during operation of the recursive neural network (pp. 2173-2174, section III. A. describes features of memristors. Although Hassan does not explicitly state so, it is inherent that memristor values fade over time, so each of the memory cells in the diagonal of the crossbar array includes a memristor that fades to a zero value during operation of the recursive neural network).
Regarding Claim 8, Hassan teaches wherein: each of the memory cells includes a memristor (pp. 2173-2174, section III. A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan in view of Madhavaraj et al. (U.S. Patent 10,490,182, hereinafter “Madhavaraj”).
Regarding Claim 4, Hassan teaches wherein: the controller is further configured to store the matrix of weights in the memory cells, prior to operation of the recursive neural network (pp. 2173-2174, section III), but does not specifically teach the controller is further configured to alter the weights according to a probability distribution. However, Madhavaraj teaches a controller configured to alter weights according to a probability distribution prior to operation of a neural network (fig. 4; col. 4, lines 39-60—initial weights are altered according to an average distribution or a Gaussian distribution).
All of the claimed elements were known in Hassan and Madhavaraj and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the weight distribution of Madhavaraj with the weight storing of Hassan to yield the predictable result of the controller being further configured to store the matrix of weights in the memory cells, and to alter the weights according to a probability distribution, prior to operation of the recursive neural network. One would be motivated to make this combination for the purpose of improving system performance by optimizing the weights in the neural network, as suggested by Madhavaraj, col. 1, lines 11-20 and col. 4, lines 3-12.
Regarding Claim 10, Hassan teaches an apparatus for processing a matrix of weights (p. 2171, section I and fig. 1), the apparatus comprising:
a recursive neural network comprising a crossbar array, the crossbar array comprising a plurality of row lines, a plurality of column lines, and a plurality of memory cells each coupled between a respective combination of one of the row lines and one of the column lines (pp. 2173-2174, section III. A. and fig. 3. P. 2172, first full paragraph and p. 2173, section III. A., second paragraph describe the neural network as being recurrent, which is a type of recursive neural network), wherein:
the plurality of memory cells are configured to store the matrix of weights (p. 2173, section III. A),
the column lines are configured to receive inputs according to an input vector (pp. 2173-2174, section III. A. and fig. 3), and
each row line is configured to deliver an output representing a dot-product of the input vector and the weights stored in the memory cells coupled to the row line (pp. 2173-2174, section III. A. and fig. 3); and
a controller configured to store the matrix of weights in the memory cells, prior to operation of the recursive neural network (pp. 2173-2174, section III—the weights are randomly initialized and stored in the memory cells).
Hassan does not specifically teach the controller is configured to alter the weights according to a probability distribution. However, Madhavaraj teaches a controller configured to alter weights according to a probability distribution prior to operation of a neural network (fig. 4; col. 4, lines 39-60—initial weights are altered according to an average distribution or a Gaussian distribution).
All of the claimed elements were known in Hassan and Madhavaraj and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the weight distribution of Madhavaraj with the weight storing of Hassan to yield the predictable result of a controller configured to store the matrix of weights in the memory cells, and to alter the weights according to a probability distribution, and prior to operation of the recursive neural network. One would be motivated to make this combination for the purpose of improving system performance by optimizing the weights in the neural network, as suggested by Madhavaraj, col. 1, lines 11-20 and col. 4, lines 3-12.
Regarding Claims 5 and 14, Hassan/Madhavaraj teaches the controller is further configured to adjust values of the weights stored in the memory cells of the crossbar array during operation of the recursive neural network (Hassan, p. 2171, section I and p. 2174, section III. B—weights are capable of online updating {i.e. during operation), and are updated during training operations of the recursive neural network).
Regarding Claims 6 and 12, Hassan/Madhavaraj teaches the controller is further configured to (i) record the altered values, and (ii) alter the weights stored in the memory cells of the crossbar array, according to the recorded values, during operation of the recursive neural network (Madhavaraj, fig. 4, steps 325-335; col. 4, line 39 – col. 6, line 3—the altered values are recorded in neurons of the ANN {neural network}. These weights are then altered during training of the neural network. The calculations producing the trained values depend on the altered values used to begin the training, so the controller alters the weights stored in the memory cells of the crossbar array, according to the recorded values, during operation of the recursive neural network).
Regarding Claims 7 and 16, Hassan/Madhavaraj teaches the probability distribution is a Gaussian distribution (Madhavaraj, fig. 4; col. 4, lines 39-60—initial weights are altered according to an average distribution or a Gaussian distribution).
Regarding Claim 11, Hassan/Madhavaraj teaches the controller is further configured to adjust values of the weights stored in the memory cells of the crossbar array during operation of the recursive neural network (Hassan, p. 2171, section I and p. 2174, section III. B—weights are capable of online updating {i.e. during operation), and are updated during training operations of the recursive neural network).
Regarding Claim 13, Hassan/Madhavaraj teaches the controller is further configured to set the weights to non-zero values in at least one of the memory cells in a diagonal of the crossbar array (Hassan, p. 2174, section III. B—the weights are randomly initialized, indicating that memory cells in a diagonal can be set to non-zero values).
Regarding Claim 15, Hassan/Madhavaraj teaches each of the memory cells in the diagonal of the crossbar array includes a memristor that fades to a zero value during operation of the recursive neural network (Hassan, pp. 2173-2174, section III. A. describes features of memristors. Although Hassan does not explicitly state so, it is inherent that memristor values fade over time, so each of the memory cells in the diagonal of the crossbar array includes a memristor that fades to a zero value during operation of the recursive neural network).
Regarding Claim 17, Hassan/Madhavaraj teaches each of the memory cells includes a memristor (Hassan, pp. 2173-2174, section III. A).
Regarding Claim 19, Hassan teaches a method for processing a matrix of weights (p. 2171, section I and fig. 1), the method comprising:
storing the matrix of weights in memory cells of a crossbar array of a recursive neural network prior to operation of the recursive neural network (pp. 2173-2174, section III. A. and fig. 3. P. 2172, first full paragraph and p. 2173, section III. A., second paragraph describe the neural network as being recurrent, which is a type of recursive neural network);
setting the weights to non-zero values in at least one of the memory cells in a diagonal of the memory cells in the crossbar array (p. 2174, section III. B—the weights are randomly initialized, indicating that at least some memory cells in a diagonal will be set to non-zero values); and
operating the recursive neural network (pp. 2174-2175, Section IV—evaluating the system involves operating the recursive neural network).
Hassan does not specifically teach altering the weights according to a probability distribution. However, Madhavaraj teaches altering weights according to a probability distribution (fig. 4; col. 4, lines 39-60—initial weights are altered according to an average distribution or a Gaussian distribution).
All of the claimed elements were known in Hassan and Madhavaraj and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the weight distribution of Madhavaraj with the weight storing of Hassan to yield the predictable result of altering the weights according to a probability distribution. One would be motivated to make this combination for the purpose of improving system performance by optimizing the weights in the neural network, as suggested by Madhavaraj, col. 1, lines 11-20 and col. 4, lines 3-12.
Regarding Claim 20, Hassan/Madhavaraj teaches adjusting values of the weights stored in the memory cells of the crossbar array during operation of the recursive neural network (Hassan, p. 2171, section I and p. 2174, section III. B—weights are capable of online updating {i.e. during operation), and are updated during training operations of the recursive neural network).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hassan, as applied to claim 1, above, in view of Lazar et al. (U.S. 2013/03114112, hereinafter “Lazar”).
Regarding Claim 9, Hassan does not specifically teach wherein the recursive neural network further comprises: a plurality of filters configured to generate a new input vector based on the outputs of the row lines. However, Lazar teaches a recursive neural network further comprises: a plurality of filters configured to generate a new input vector based on the outputs (fig. 1; ¶ [0035] – [0037]—integrators {filters} 150 take outputs 140 to generate new inputs to the recurrent/recursive neural network).
All of the claimed elements were known in Hassan and Lazar and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the feedback of outputs to inputs of Lazar with the recursive neural network and row lines of Hassan to yield the predictable result of the recursive neural network further comprising: a plurality of filters configured to generate a new input vector based on the outputs of the row lines. One would be motivated to make this combination for the purpose of enabling the solution to complex problems by implementing a time encoding machine (Lazar, ¶ [0006]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hassan in view of Madhavaraj, as applied to claim 10, above, in view of Lazar.
Regarding Claim 18, Hassan/Madhavaraj does not specifically teach wherein the recursive neural network further comprises: a plurality of filters configured to generate a new input vector based on the outputs of the row lines. However, Lazar teaches a recursive neural network further comprises: a plurality of filters configured to generate a new input vector based on the outputs (fig. 1; ¶ [0035] – [0037]—integrators {filters} 150 take outputs 140 to generate new inputs to the recurrent/recursive neural network).
All of the claimed elements were known in Hassan/Madhavaraj and Lazar and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the feedback of outputs to inputs of Lazar with the recursive neural network and row lines of Hassan/Madhavaraj to yield the predictable result of the recursive neural network further comprising: a plurality of filters configured to generate a new input vector based on the outputs of the row lines. One would be motivated to make this combination for the purpose of enabling the solution to complex problems by implementing a time encoding machine (Lazar, ¶ [0006]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129